Citation Nr: 1409405	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral degenerative disc disease L3-L4, L5-S1, paravertebral muscle spasm.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, from September 2002 to February 2003, and a period of duty for special work in Louisiana in September 2005, in addition to unverified service with the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2011 rating decisions.  The November 2006 rating decision was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and denied service connection for a cervical strain disability.  A January 2011 rating decision was issued by the VA RO in Guaynabo, Puerto Rico, which granted service connection for lumbosacral degenerative disc disease L3-L4, L5-S1, paravertebral muscle spasm, with an evaluation of 10 percent, effective October 1, 2005.  

In addition to the paper claims file, the Board has also reviewed the Virtual VA electronic records storage system as well as the Veterans Benefits Management System (VBMS).  The Board notes that the Virtual VA includes additional treatment records, including an October 2013 VA thoracolumbar examination.  In addition, VBMS includes additional supplemental statements of the case (SSOC) on both issues, both dated October 2013.     

Finally, although the claims file includes a VA Form 21-22, appointing Disabled American Veterans as the Veteran's representative, this power of attorney has been revoked in August 2010.  As such, the Veteran does not have a representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

The Board is cognizant of the fact that the Veteran's case has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not remand this claim again unless it was essential for a full and fair adjudication of his claim.  A remand is required to obtain the Veteran's Social Security Administration (SSA) records.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23   (Fed. Cir. 2010).

A December 2012 VA examiner notes that the Veteran is in receipt of disability benefits "due to emotional and lumbar conditions."  However, the claims file does not contain any associated records, or any requests for such records.  As such, a remand is required to obtain the SSA records.

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain current VA records since October 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.
 
2. Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include any private treatment records for his back and neck.        
3. If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Contact the SSA and obtain all medical records associated with a disability award.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file.

5.  The RO/AMC shall afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disability. The examiner shall review the claims file and note such review in the examination report. All tests deemed necessary by the examiner must be performed.

The examiner shall report the ranges of motion in degrees and not the point in the range of motion when pain becomes apparent. The examiner must also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must determine whether there are any bladder or bowel impairments associated with the Veteran's lumbar spine disability.

The examiner shall also note all associated neurologic impairments, including to the lower extremities, as well as its severity, including any foot drop or muscular atrophy.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. A complete rationale for any opinion expressed shall be provided. 

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


